Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 6, 2018

                                       No. 04-17-00786-CV

                          IN THE INTEREST OF I.V.G. AND I.J.F.,

                   From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-EM5-07068
                           Honorable Nick Catoe Jr., Judge Presiding


                                          ORDER
        Appellant’s brief was due April 2, 2018. Neither the brief nor a motion for extension of
time has been filed. We therefore order appellant Joshua Ian Fusilier to file, by April 16, 2018,
appellant’s brief and a written response reasonably explaining his failure to timely file the brief.
 If appellant fails to file a brief and the written response by the date ordered, we will dismiss the
appeal for want of prosecution. See Tex. R. App. P. 38.8(a).




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court